PIEPER, J.,
concurring in result.
I concur in the result reached in the majority opinion to reverse the grant of summary judgment and to remand. I believe a material dispute exists as to the nature of any agency relationship between the attorneys involved. I also believe a material dispute exists as to whether Johnson, as the client, authorized the use of, or agreed to rely upon, the title work of any other attorney. See Garvin v. Bi-Lo, Inc., 343 S.C. 625, 628, 541 S.E.2d 831, 833 (2001) (“Summary judgment is appropriate when it is clear that there is no genuine issue of material fact and the conclusions and inferences to be drawn from the facts are undisputed.”); Simmons v. Berkeley Elec. Co-op. Inc., 404 S.C. 172, 178, 744 S.E.2d 580, 584 (Ct.App.2013) (“Summary judgment is not appropriate where further inquiry into the facts of the case is desirable to clarify the application of the law.”).